                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

                                    IN ADMIRALTY


In the Matter of The Complaint

              of                                   CIVIL ACTION NO: 6:18-cv-03339-MDH

Branson Duck Vehicles, LLC, as Owner; and
Ripley Entertainment, Inc., as Owner pro hac
vice of the STRETCH DUCK 07 for
Exoneration from or Limitation of Liability

                                 NOTICE OF APPEARANCE

      COMES NOW Roland Witherspoon, with the law firm of The Witherspoon Law Group,

hereby enters his appearance as co-counsel for on behalf of JOHN D. COLEMAN, GARY

COLEMAN, JAYDEN COLEMAN (by and through his Next Friend and Natural Mother

Tilackia Jackson) and ADRIONA COLEMAN.



Dated: November 11, 2019




                                               1


       Case 6:18-cv-03339-MDH Document 299 Filed 11/12/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing was filed and served on
all counsel of record via the Court’s electronic filing system this 11th day of November, 2019.


                                                    /s/ Roland Witherspoon
                                                 Roland Witherspoon




                                                2


        Case 6:18-cv-03339-MDH Document 299 Filed 11/12/19 Page 2 of 2
